Citation Nr: 1326629	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which in relevant part granted his claim of entitlement to service connection for bilateral (right and left ear) hearing loss and assigned an initial 0 percent (noncompensable) rating for this disability retroactively effective from October 22, 2009, the date of receipt of his claim for this condition.  His appeal is for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the initial rating for a service-connected disability, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

He initially requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, in other words a Travel Board hearing, but he later withdrew that request in March 2013.  See 38 C.F.R. § 20.704(e) (2013).

His claim requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Given that the last VA Compensation and Pension examination evaluating the severity of this disability was in February 2010, so some 31/2 years ago, and the Veteran alleges a continued worsening of this disability during the years since, another examination is needed to reassess the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1. First request that the Veteran identify all VA and non-VA medical care providers that have treated him for his service-connected bilateral hearing loss since November 2009, and then obtain all corresponding treatment records based on the information provided.

For any identified Federal records (including but not limited to VA treatment), make as many requests as necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2).  Also, provided that the search for any identified private records is unsuccessful, then notify the Veteran of this in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

2. Next schedule him for a VA audiological examination (with audiometric studies and Maryland CNC speech discrimination testing) to ascertain the current severity of his bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  The VA examiner should indicate all present symptoms and manifestations attributable to bilateral hearing loss in accordance with the applicable rating criteria found at 38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should further specifically comment on the nature and extent of any impairment of social and/or occupational functioning due to the hearing loss that would be expected given the degree of severity of the disability found, including in the Veteran's day-to-day activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3. Then readjudicate the claim in light of this and all other additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conducting of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655. 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

